Appeal by the defendant, as limited by his brief, from a sentence of the County Court, Nassau County (Harrington, J.), imposed February 7, 1985.
Ordered that the sentence is affirmed.
The defendant’s claim that the sentence imposed was unduly harsh and excessive is unconvincing. Under the facts of *388this case, which involves a premeditated attack with a knife on the defendant’s estranged wife, the sentence of 5 to 15 years’ incarceration was appropriate and we decline to disturb it (see, People v Suitte, 90 AD2d 80). Mangano, J. P., Bracken, Eiber, Spatt and Sullivan, JJ., concur.